Citation Nr: 0915068	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to April 
1987, and had service in the Air National Guard from August 
1987 to December 1987.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for panic disorders, anxiety, post-traumatic 
stress disorder (PTSD) and depression.

A videoconference hearing on this matter was held before the 
undersigned Veterans Law Judge on November 15, 2004.  A copy 
of the hearing transcript has been reviewed and has been 
associated with the file.


FINDING OF FACT

A clear preponderance of the competent evidence of record is 
against a finding that the Veteran has a psychiatric 
disability related to his military service.


CONCLUSION OF LAW

A psychiatric disability, to include panic disorder with 
agoraphobia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2003 and March 2006, the 
agency of original jurisdiction (AOJ) notified the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to substantiate his 
claim. He was notified of the information and evidence that 
VA would seek to provide and the information and evidence 
that he was expected to provide.  Thus, the Veteran has been 
able to participate effectively in the processing of his 
claim.  

Although the Veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.

Service Connection

The Veteran seeks service connection for a psychiatric 
disability, to include panic disorder with agoraphobia.  He 
contends that he suffered from panic attacks and anxiety as a 
result of being struck on the head by a 50 pound box of 
plates.  He also contends he has PTSD due to numerous 
terroristic threats and a personal assault in service.  The 
Veteran does not currently have a diagnosis for PTSD.  In 
order to establish direct service connection for an acquired 
psychiatric disability, three elements must be satisfied.  
There must be medical evidence of a current disability; 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability. See 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

In March 2008 the Veteran was evaluated at the VA Medical 
Center in Memphis, Tennessee.  He was diagnosed as having 
panic disorder with agoraphobia, which is characterized by 
recurrent panic attacks and irrational fear of open spaces.  
See Dorland's Illustrated Medical Dictionary, 31st Ed., Pages 
41, 558 (c) 2007.  Thus, there is evidence of a current 
psychiatric disability.

The Veteran contends that he was diagnosed with an anxiety 
disorder in service.  His service treatment records reflect 
that in October 1987 he was diagnosed with situational 
anxiety due to complaints of stress from school and personal 
problems.  There are no other records associated with a 
psychiatric disorder in-service.  In fact, the Veteran's 
personnel records show that he received the highest 
performance scores as a food service specialist supervisor 
throughout service.  There are no records suggesting the 
Veteran had a psychiatric disability in-service.  

Post-service records shows that the Veteran received private 
psychotherapy from August 1995 to May 1996.  The Veteran 
related his difficulties to numerous personal problems, 
including marital problems.  His treatment consisted of 
counseling sessions and use of an anti-depressant medication.  
By May 1996, the Veteran denied experiencing panic attacks.  
There is no evidence of a nexus to service.
 
In November 1997 the Social Security Administration (SSA) 
disability determination services ordered a mental status 
evaluation for the Veteran.  At that time, the Veteran 
reported a 3 or 4 year history of depression.  He stated that 
he worked up until the previous August, when he started 
having panic attacks.  The Veteran stated his first panic 
attacked occurred while in a business meeting for Dell 
Computers.  The psychologist diagnosed panic attacks with 
agoraphobia.  There was no suggestion that psychiatric 
disability was related to his military service.  

The Veteran was re-evaluated at the request of the SSA in 
January 2002.  The psychologist's impression was that the 
Veteran was malingering.  He noted his appearance, and that 
he possessed basic communication and social skills.  But, how 
he was unable to provide a clear description of his panic 
attacks, and what he was able to describe did not resemble 
panic disorder.  Also, the psychologist noted the 
inconsistency in the Veteran's statement that his panic 
attacks started when he was working for Dell Computers, and 
later he stated he had treatment in service.   

In March 2002, the Veteran sought treatment from Internal 
Medical Associates.  He reported that he recently "passed 
out" in a marketplace.  He denied paralysis, weakness, 
paresthesias, seizures, syncope, tremors and vertigo.  
Neurologic examination showed cranial nerves II - XII grossly 
intact.  The Veteran's pupils were equal, round and reactive 
to light.  The physician felt the Veteran's judgment was 
impaired, but he was oriented to time, place and person.  His 
memory was also intact.  The assessment was panic disorder.  
The Veteran was seen for follow-up in April 2002.  No 
significant changes were noted.  

In September 2003, the Veteran related complaints of anxiety 
and depression, for which he was prescribed an anti-
depressant medication.      
  
Private treatment records from a neurology clinic reflect 
that in April 2002, the Veteran sought treatment for 
increased panic attacks with tremors.  The Veteran was 
fearful that he had MS (multiple sclerosis).  He also 
described loss of consciousness at that time.  Physical 
examination showed his cranial nerves were intact.  The 
private physician's impression was tremors associated with 
anxiety, and syncope (loss of consciousness) likely vasovagal 
(viral disorder) related to panic attacks.  The Veteran's 
records reflect treatment for panic disorder through May 
2004.  

The Veteran was afforded a VA examination in March 2008.  The 
claims file was reviewed in relation to the examination.  At 
that time, the Veteran reported symptoms of agoraphobia and 
panic attacks.  The examiner noted the Veteran appeared well-
groomed, and not anxious or depressed.  The Veteran was fully 
oriented and able to relate the requested information.  The 
examiner noted the Veteran did not have any symptoms related 
to PTSD, and that he could find no evidence that the 
Veteran's current disorder was related to service.  Of 
significance, was the fact that the Veteran was able to hold 
on job through 1995, which contradicted his statement of 
problems since 1987.  Also, the evidence showed symptoms 
since approximately 1997 with no relationship to service.  As 
such, service connection for a psychiatric disability, to 
include panic disorder with agoraphobia is unwarranted.     

The Veteran requested that his claim be evaluated under the 
protocol for traumatic brain injuries (TBI).  This protocol 
generally involves a Veteran that sustained a blast injury or 
trauma that produces high pressure waves.  The Board declines 
to remand for an evaluation under the protocol for TBI.  
While the Veteran claims he received a blow to his head, he 
did not lose consciousness.  In March and April 2002, after 
the Veteran reported fainting, his examination showed no 
signs of a brain injury.  He denied tremors, seizures, 
vertigo and weakness.  His head was normocephalic with normal 
eye movements, and his neurological examination showed 
cranial nerves II - XII were within normal limits.  The 
Veteran had no sensory or motor deficits.  Moreover, the 
Veteran is not rated under Diagnostic Code 8045.  See Notice, 
73 Fed. Reg. 54693 (2008) (a Veteran whose residuals of TBI 
were rated by VA under a prior version of 38 CFR 4.124a, 
diagnostic code 8045, will be permitted to request review 
under the new criteria).  

The Board finds that service connection for a psychiatric 
disability, to include panic disorder with agoraphobia is 
unwarranted.  The Veteran contends that his panic disorder 
started in service following being struck in the head by a 50 
pound box of plates.  There is no evidence of said occurrence 
in his service treatment records.  The Veteran also points to 
an episode of situational anxiety in service.  Following this 
incident, the Veteran continued his military career with no 
further episodes. Furthermore, his personnel records reflect 
that he received high marks in his performance evaluations 
for human relations.  The Veteran did not seek medical 
treatment for approximately 8 years after his discharge from 
service.  In the course of his treatment in 1997, he informed 
the SSA disability determination psychologist that he 
suffered from his first panic attack during a business 
meeting 3 or 4 years prior.  Lay statements found in medical 
records when medical treatment was being rendered may be 
afforded greater probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  His statements made contemporaneous to 
treatment are more credible than his later allegations made 
to support his claim for compensation.   

A preponderance of the evidence is against the Veteran's 
claim; the benefit of the doubt provision does not apply.  
Service connection for a psychiatric disability, to include 
panic disorder with agoraphobia is not warranted.


ORDER

Service connection for a psychiatric disability, to include 
panic disorder with agoraphobia is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


